The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims 
By amendment of July 26, 2021, the Applicant filed two Terminal Disclaimers in order to overcome the outstanding rejection. Therefore, claims 1-20 are currently active in the application and in condition for allowance.

Terminal Disclaimer
Terminal disclaimers to obviate a double patenting rejection for prior US Patent 10/967,250 and copending application 16/044,533 was filed on July 26, 2021 and approved/recorded the same day. 

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claim 1, 8, 16: “An information processing method, provided by executing a software application on a processor of a mobile terminal and rendering a graphical user interface (GUI) on a touch screen of the mobile terminal, and contents displayed by the GUI at least comprising a partial game scene and a partial virtual character, the method comprising: providing a motion area on the GUI, the motion area is provided with an area object and an operation object, and an initial position of the operation object is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.


/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692